Citation Nr: 0501063	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.  The veteran's service personnel records 
reflect that he served in the Republic of Vietnam from 
February 1969 to December 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The veteran testified in May 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West  
Supp. 2001) and who will participate in this decision.  A 
copy of the hearing transcript issued following the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the medical evidence reflects that the veteran is diagnosed 
with PTSD that has been found to be the result of stressful 
experiences the veteran underwent during active service in 
Vietnam, but that further development to verify the averred 
inservice stressors is required.

The veteran reported, and testified, that he served in 
Vietnam with the 572nd Transportation Company from February 
to December 1969, which was a subordinate unit of the 6th 
Transportation Battalion.  He testified and stated that he 
and his fellow soldiers drove trucks mostly loaded with 
ammunition in support of combat operations along the 
Cambodian border, and that they worked under combat 
conditions.  The convoys were often targets of attack and 
ambush.  In addition, they were sometimes pressed into 
carrying the bodies of the dead back to base camp.  He said 
his unit carried the bodies of the killed in action from 
Hamburger Hill.  

Available service personnel records reflect that the veteran 
was assigned to the 572nd Transportation Company from March 
1969 to December 1969, and that his military occupational 
specialty, or MOS, during this time was 64B20, heavy vehicle 
driver.  In addition, these records show he was awarded an 
Army Commendation Medal, but neither the citation nor the 
award is of record.  An Internet search confirmed the 572nd 
Transportation Company (Medium), officially designated the 
"Gypsy Bandits," was initially assigned to the 7th 
Transportation Battalion (Truck) under the 48th 
Transportation Group (Motor Transport).  The conditions 
described were of grueling, non-stop convoy duty in hostile 
conditions.

The Board notes that the RO obtained Operating Reports and 
Lessons Learned for the 6th Transportation Battalion (Truck) 
for the periods ending 30 April 1969 and 31 July 1969.  The 
RO was hampered in its efforts to verify the veteran's 
stressors in that the veteran had not at that point provided 
specific information about his averred stressors sufficient 
to allow verification.  Notwithstanding, the documents 
provided by the U.S. Armed Services Center for Research for 
Unit Records (USASCRUR) demonstrate that the men in these 
units often served in combat conditions, particularly when 
engaged in convoy duty.  The report ending 30 April 1969, for 
example, documents 6 wounded in action and the award of 7 
Purple Hearts.  Moreover, under a description of operations 
undertaken in the time period, the report states

[T]he truck companies attached to this 
battalion were engaged in Line Haul, 
Local Haul, Port and Beach Clearance, and 
Retrograde motor transport missions 
providing combat and combat service 
support to the 1st, 9th, and 25th Infantry 
Divisions; 1st Cavalry Division, 11th 
Armored Cavalry Regiment, and the Royal 
Thai Army Volunteer Force.

The veteran's representative pointed out in the May 2004 
hearing that the documents obtained from USACRUR only 
partially covered the veteran's time in service in Vietnam.  
In addition, the Board notes that the RO did not conduct 
follow up requests for morning reports and other 
documentation suggested by USACRUR in its June 2002 letter.  
The Board therefore finds that it is necessary to further 
develop the veteran's claim for verification of either his 
participation in combat or verification of specific 
stressors, accordingly.

In addition, the Board finds that further search must be made 
to obtain additional service personnel and medical records, 
to include citations of any and all awards, pay records, and 
any and all administrative records.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 
supra, invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the appellant with 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the veteran's 
service personnel records ("201 file") 
and additional service medical, including 
clinical records, hospital medical 
records, and any and all administrative 
records to include any and all copies of 
citations associated with the Army 
commendation medal awarded him.  

If the service medical, hospital, or 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports, training 
records, and unit histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See Vibe's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, pares. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by National 
Personnel Records Center (NPRC) and 
service departments, including requesting 
Morning Reports and other such reports, 
which could be used to verify daily 
personnel actions from NPRC.

The RO should search under any and all 
identification numbers associated with 
the veteran's name, including his service 
number.

2.  The RO should send the veteran a 
development letter asking him to again 
give as comprehensive a statement as 
possible regarding the stressors he 
experienced during his active duty 
service-to include the convoy ambush and 
death of his assistant driver in or about 
May 1969, and carrying the bodies of dead 
soldiers from Hamburger Hill, as well as 
any other incident the veteran identifies 
as a stressor.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate dates as possible, 
so as to enable verification of the 
identified stressors.

3.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors or his 
behavior, overall, during this time.  In 
addition, please explain that he may also 
obtain statements from individuals 
including friends or family members to 
whom he may have confided these events or 
who may have witnessed changes in his 
behavior either during his active service 
or immediately following his discharge 
from active service.

4.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request that the U.S. Armed 
Services Center for Research for Unit 
Records (USASCRUR) provide any available 
information, which might corroborate the 
veteran's averred inservice stressors.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 5.14.  
The RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information concerning the 572nd 
Transportation Company's activities in 
Vietnam:
?	Exposure to general combat 
conditions including
o	mortar and enemy attacks on 
base camp in Bien Hoa from 
February to December 1969
o	convoy maneuvers under hostile 
conditions including ambushes, 
and enemy rocket and small arms 
attacks
?	The convoy ambush and death of the 
veteran's assistant driver in or 
about May 1969
?	The unit's participation in carrying 
dead soldiers from Hamburger Hill

The RO should provide USASCRUR with 
copies of service personnel records 
obtained showing service dates and duties 
and units of assignment; copies of the 
veteran's May 2004 testimony; and any 
further statements the RO receives 
pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and USASCRUR, and the service 
department, including the request for 
unit histories, unit morning reports, and 
any other information that may be used to 
verify these reported events.  In 
particular, the RO should ensure that it 
obtains any and all morning reports, unit 
histories, and Operating Reports/Lessons 
Learned reports for the 572nd 
Transportation Company (Medium), also 
known as the "Gypsy Bandits," who were 
assigned to the 7th Transportation 
Battalion (Truck) and/or 6th 
Transportation Battalion (Truck) under 
the 48th Transportation Group (Motor 
Transport) for the following time 
periods:
1.	January through March 1969
2.	April through June 1969
3.	July through September 1969
4.	October through December 1969
5.	January through March 1970.

The RO should search under any and all 
identification numbers associated with 
the veteran's name, including his service 
number.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to service connection for 
PTSD.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




